DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al. (US 2015/0268404 A1).
Regarding claim 1, Chiu et al. teach a light guide plate, comprising:
a plate body (110; see at least figure 9), having a first light incident surface (116; see at least figure 9), a second light incident surface (116A; see at least figure 9) and a first surface, wherein the first light incident surface (116) is adjacent to the second light incident surface (116A), and the first surface (112) connects the first light incident surface (116) and the second light incident surface (116A);
a plurality of first microstructures (118left; see at least figure 9), located on the first surface (112; see at least figure 9), wherein each of the first microstructures (118left closest to surface 116; see at least figure 9) has a first optical surface, and the first optical surface faces the first light incident surface (116; see at least figure 9), and two sides of each of the first microstructures (118left see at least figure 9) respectively have 
a plurality of second microstructures (see 118right in at least figure 9), located on the first surface (112; see at least figure 9), wherein each of the second microstructures (118right) has a second optical surface, and the second optical surface faces the second light incident surface (116A; see at least figure 9).
Regarding claim 2, Chiu et al. teach the light guide plate as claimed in claim 1, wherein two sides of each of the second microstructures (see s1 and s2 of 118left on surface 112) respectively have a second edge portion, one of the second edge portions faces the first light incident surface and is inclined relative to the first light incident surface, and there is a second included angle (see paragraph [0075] where included angle is discloed to be vetween 0 to 20 degrees) between the second edge portion facing the first light incident surface (116; see at least figure 9) and the first surface (112; see at least figure 9).
Regarding claim 4, Chiu et al. teach the light guide plate as claimed in claim 2, wherein each of the first microstructures (118left) and each of the second microstructures (118right) are protruded out from the first surface, and the first included angle or the second included angle is greater than or equal to 1 degree and smaller than or equal to 40 degrees (see paragraph [0018] where the range of the first included angle is disclosed).
Regarding claim 11, Chiu et al. teach a light source module, comprising: 
a light guide plate (400, see at least figure 9),
a plate body (110c; see at least figure 9), having a first light incident surface (116; see at least figure 9), a second light incident surface (116A; see at least figure 9) and a first surface (112; see at least figure 9), wherein the first light incident surface (116; see at least figure 9) is adjacent to the second light incident surface (116A; see at least figure 9), and the first surface  (112) connects the first light incident surface (116) and the second light incident surface (116A);
a plurality of first microstructures (118left; see at least figure 9), located on the first surface (112; see at least figure 9), wherein each of the first microstructures (118left) has a first optical surface (s1), and the first optical surface faces the first light incident surface (116; see at least figure 9), and two sides of each of the first microstructures (118left) respectively have a first edge portion, one of the first edge portions faces the second light incident surface (116A; see at least figure 9) and is inclined relative to the second light incident surface (116A; see at least figure 9), and there is a first included angle (see paragraph [0075] where included angle is discloed to be vetween 0 to 20 degrees) between the first edge portion facing the second light incident surface (116A) and the first surface (112; see at least figure 9); and
a plurality of second microstructures (118right; see at least figure 9), located on the first surface (112; see at least figure 9), wherein each of the second microstructures (118right; see at least figure 9) has a second optical surface, and the second optical surface faces the second light incident surface (116A);

a second light source (130A; see at least figure 9), located beside the second light incident surface (116A; see at least figure 9) of the light guide plate, wherein the second light source (130A) is configured to provide a second light beam, and the second light beam enters the light guide plate (see at least figure 9) through the second light incident surface (116A; see at least figure 9).
Regarding claim 12, Chiu et al. teach the light source module as claimed in claim 11, wherein two sides of each of the second microstructures (see s1 and s2 of 118left on surface 112) respectively have a second edge portion, one of the second edge portions faces the first light incident surface and is inclined relative to the first light incident surface, and there is a second included angle (see paragraph [0075] where included angle is discloed to be vetween 0 to 20 degrees) between the second edge portion facing the first light incident surface (116; see at least figure 9) and the first surface (112; see at least figure 9).
Regarding claim 14, Chiu et al. teach the light source module as claimed in claim 12, wherein each of the first microstructures (118left) and each of the second microstructures (118right) are protruded out from the first surface, and the first included angle or the second included angle is greater than or equal to 1 degree and smaller .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2015/0268404 A1) in view of Tseng (US 2014/0198524 A1).
Regarding claim 3, Chiu et al. teach the light guide plate as claimed in claim 2, but are silent about wherein each of the first microstructures and each of the second microstructures are recessed into the first surface, and the first included angle or the second included angle is greater than or equal to 140 degrees and smaller than or equal to 179 degrees. 
Tseng teaches a light guide plate 100 comprising micro-structures 21 that is optimally in the range from 80 degrees to 140 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microstructures of Chiu et al. to include an angle greater than or equal to 140 degrees as taught by Tseng, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223. One would be motivated to do to maximize the luminance of the light guide plate (see paragraph [0014]).
Regarding claim 13, Chiu et al. teaches the light source module as claimed in claim 12, wherein each of the first microstructures and each of the second microstructures are recessed into the first surface, and the first included angle or the second included angle is greater than or equal to 140 degrees and smaller than or equal to 179 degrees.
Tseng teaches a light guide plate 100 comprising micro-structures 21 that is optimally in the range from 80 degrees to 140 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microstructures of Chiu et al. to include an angle greater than or equal to 140 degrees as taught by Tseng, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223. One would be motivated to do to maximize the luminance of the light guide plate (see paragraph [0014]).
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites, inter alia, wherein each of the first microstructures further has a third optical surface, the first optical surface and the third optical surface of each of the first microstructures are connected to each other to form a first ridge line, the first ridge 
Claim 6, 7 and 8 are objected to but allowable based on dependency on objected to claim 5.
Claim 9 recites, inter alia, wherein each of the first microstructures further has a third optical surface, the first edge portion is a first side optical surface, the first side optical surface connects the first optical surface, the third optical surface and the first surface, the first side optical surface is inclined relative to the second light incident surface, and the first included angle is an included angle between the first side optical surface and the first surface.
Claim 10 recites, inter alia, wherein each of the second microstructures further has a fourth optical surface, the second edge portion is a second side optical surface, the second side optical surface connects the second optical surface, the fourth optical surface and the first surface, the second side optical surface is inclined relative to the first light incident surface, and the second included angle is an included angle between the second side optical surface and the first surface.
Claim 15 recites, inter alia, wherein each of the first microstructures further has a third optical surface, the first optical surface and the third optical surface of each of the first microstructures are connected to each other to form a first ridge line, the first ridge line is an arc line, and the first edge portion facing the second light incident surface is located on the first optical surface or the third optical surface.
Claims 16, 17, and 18 are objected to but allowable based on dependency on objected to claim 15.

Claim 20 recites, inter alia, wherein each of the second microstructures further has a fourth optical surface, the second edge portion is a second side optical surface, the second side optical surface connects the second optical surface, the fourth optical surface and the first surface, the second side optical surface is inclined relative to the first light incident surface, and the second included angle is an included angle between the second side optical surface and the first surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875                

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875